Exhibit 2.1 AGREEMENT AND PLAN OF MERGER By and Among PERFICIENT, INC., PFT MERGECO IV, INC., BOLDTECH SYSTEMS, INC., a Colorado corporation, BOLDTECH SYSTEMS, INC., a Delaware corporation, Each of the PRINCIPALS and KENT KASICA, as REPRESENTATIVE Dated as of September 20, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1.01. Definitions 2 ARTICLE II THE MERGER 2.01. The Merger 16 2.02. Plan of Merger 16 2.03. Effective Time 16 2.04. Effect of the Merger 17 2.05. Certificate of Incorporation 17 2.06. Bylaws 17 2.07. Officers and Directors 17 2.08. Conversion of Company Stock 17 2.09. Conversion of Merger Sub Stock 18 2.10. Treatment of Options 18 2.11. Dissenters’ Rights 18 2.12. Closing of Transfer Books 19 2.13. Merger Consideration 19 2.14. Working Capital Determination 21 2.15. Escrowed Consideration 23 2.16. Secondary Merger 23 ARTICLE III REPRESENTATIONS AND WARRANTIES OF COLORADO COMPANY AND DELAWARE COMPANY 3.01. Organizational Matters 23 3.02. Capital Structure 24 3.03. Authority and Due Execution 26 3.04. Non-Contravention and Consents 27 3.05. Financial Statements; Chinese Company Practices 27 3.06. Indebtedness 28 3.07. Litigation 28 3.08. Taxes 28 3.09. Title to Property and Assets 31 3.10. Intellectual Property 32 3.11. Accounts Receivable 34 3.12. Compliance; Permits. 34 3.13. Brokers’ and Finders’ Fees 34 3.14. Restrictions on Business Activities 35 3.15. Employment Matters 35 3.16. Employee Benefit Plans 36 i 3.17. Environmental Matters 38 3.18. Material Contracts 39 3.19. Insurance 39 3.20. Transactions with Related Parties 40 3.21. Books and Records 40 3.22. Absence of Changes 40 3.23. Product Warranties; Services 42 3.24. Customers and Supplier 42 3.25. Illegal Payments 43 3.26. Irrevocable Proxy and Voting Agreements 43 3.27. Preferred Stockholder and Voting Agreements 43 3.28. Disclosures 43 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 4.01. Organization, Standing and Power 43 4.02. Authority 44 4.03. Non-Contravention and Consents 44 4.04. Litigation 44 4.05. Parent Common Stock 44 4.06. Brokers’ and Finders’ Fees 45 4.07. Reports 45 4.08. Continuity of Business Enterprise 45 4.09. No Acquisition of Parent Common Stock 45 4.10. Reorganization 45 ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS 5.01. Covenants of Company 45 5.02. No Solicitation of Transactions 47 5.03. All Necessary Action 48 ARTICLE VI ADDITIONAL AGREEMENTS 6.01. Regulatory Matters 48 6.02. Securities Matters 48 6.03. Registration Rights 49 6.04. Stockholder Approval 53 6.05. Access to Information; Confidentiality 54 6.06. Legal Conditions to Merger 54 6.07. Notification; Disclosure Supplements 54 6.08. Tax Matters 55 6.09. Tax Documentation 57 6.10. Company Employees and Independent Contractors 57 6.11. Employee Benefit Plans; Restricted Stock Grants 58 6.12. Non-Competition Agreement 58 ii 6.13. Publicity 58 6.14. Indemnification 59 6.15. Insurance 59 6.16. Stock Restriction Agreements 59 6.17. Reorganization and Recapitalization 59 6.18. Audited Financial Statements 59 6.19. Chinese Company 60 6.20. Tax Reporting 60 ARTICLE VII CONDITIONS PRECEDENT 7.01. Conditions to Each Party’s Obligation to Effect the Merger 60 7.02. Conditions to Obligations of Parent and Merger Sub 60 7.03. Conditions to Obligations of Company 62 ARTICLE VIII TERMINATION AND AMENDMENT 8.01. Termination 63 8.02. Effect of Termination 63 8.03. Expenses 63 8.04. Extension; Waiver 63 ARTICLE IX INDEMNIFICATION 9.01. Agreement to Indemnify 64 9.02. Survival of Indemnity 65 9.03. Additional Provisions 65 9.04. Claim Notice; Definitions; Third Party Claim Procedures 66 ARTICLE X REPRESENTATIVE 10.01. Authorization of the Representative 68 10.02. Compensation; Exculpation; Indemnity 70 ARTICLE XI GENERAL PROVISIONS 11.01. Notices 71 11.02. Interpretation 73 11.03. Counterparts and Facsimile Execution 73 11.04. Entire Agreement 73 11.05. Governing Law 74 11.06. Enforcement of Agreement 74 11.07. Severability 74 11.08. Assignment 74 11.09. Amendment 74 iii EXHIBIT LIST EXHIBIT A Form of Articles of Incorporation EXHIBIT B Form of Bylaws EXHIBIT C Form of Letter of Transmittal EXHIBIT D Form of Option Surrender Agreement EXHIBIT E Form of Escrow Agreement EXHIBIT F Form of Secondary Merger Agreement EXHIBIT G Form of Confidentiality and Intellectual Property Assignment Agreement EXHIBIT H Form of Contractor Services Agreement EXHIBIT I-1 Form of Five Year Non-Compete Agreement EXHIBIT I-2 Form of Three Year Non-Compete Agreement EXHIBIT I-3 Form of Two Year Non-Compete Agreement EXHIBIT J Form of Stock Restriction Agreement EXHIBIT K Form of Irrevocable Proxy and Voting Agreement iv AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (the “Agreement”) dated as of September20, 2007, by and among Perficient, Inc., a Delaware corporation (“Parent”), PFT MergeCo IV, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), BoldTech Systems, Inc., a Colorado corporation (“ColoradoCompany”), BoldTech Systems, Inc., a Delaware corporation and a wholly-owned subsidiary of Colorado Company (“Delaware Company”), each Principal (as defined below) and Kent Kasica, in his capacity as Representative (“Representative”). WHEREAS, Parent, Merger Sub, Delaware Company and Colorado Company have determined to engage in a strategic business combination; WHEREAS, each Principal has executed and delivered to Colorado Company and Delaware Company an Irrevocable Proxy and Voting Agreement (as defined below) related to the voting of the each Principal’s shares of capital stock of Colorado Company and the shares of Delaware Company that such shares of capital stock of Colorado Company will be converted into pursuant to the Reorganization (as defined below); WHEREAS, Colorado Company, Delaware Company and the holders of all of the Colorado Company Preferred Stock (as defined below) have entered into that certain Preferred Stockholder Agreement, dated September 18, 2007; WHEREAS, as a condition to and in preparation for the strategic business combination and prior to the Closing (as defined below), Colorado Company will effect a reorganization by merging with and into Delaware Company (the “Reorganization”), a wholly owned subsidiary of Colorado Company, with the holders of capital stock of Colorado Company immediately before such merger holding an identical equity position in Delaware Company after the merger; WHEREAS, following the Reorganization and prior to the Closing, Delaware Company will effect a recapitalization (the “Recapitalization”) pursuant to which, the rights and preferences of the Delaware Company Preferred Stock shall be amended (by approval and adoption of the Second Amended and Restated Certificate of Incorporation of Delaware Company (the “Second Amended and Restated Certificate of Incorporation”)) to, among other things, clarify that the maximum aggregate consideration that may be received per share by any holder of Delaware Company Preferred Stock in the event of a liquidation, dissolution or winding up of Delaware Company, either voluntary or involuntary, including a deemed liquidation, is equal to two times the original issue price per share, less the amount of any dividend or other amount paid to such holder on any share of Colorado Company Preferred Stock, prior to the Reorganization, or any share of Delaware Company Preferred Stock, after the Reorganization; WHEREAS, the Liquidation Preference (as defined in the Second Amended and Restated Certificate of Incorporation) shall be paid by Delaware Company to the holders of Delaware Company Preferred Stock immediately prior to the Closing; WHEREAS, following the Reorganization and the Recapitalization, Merger Sub will be merged with and into Delaware Company, with Delaware Company continuing as the surviving corporation in such merger as a direct wholly-owned subsidiary of Parent (the “Merger”); WHEREAS, Parent and Delaware Company have determined that immediately after the effectiveness of the Merger, Delaware Company shall be merged with and into Parent (such merger being referred to herein as the “Secondary Merger”), with Parent continuing as the surviving entity in the Secondary Merger (sometimes hereinafter referred to as the “UltimateSurviving Corporation”); WHEREAS, for federal income tax purposes, it is intended that (i) the Reorganization constitute a reorganization described in Section 368(a)(1)(F) of the Code, (ii) this Agreement and the Secondary Merger Agreement (as defined below) constitute a “plan of reorganization” within the meaning of Treasury Regulation Section 1.368-2(g), (iii) the Merger and the Secondary Merger constitute an integrated plan described in Rev. Rul. 2001-46, 2001-2 C.B. 321 and (iv) to the extent possible, the Merger and Secondary Merger constitute a reorganization within the meaning of Section 368(a) of the Code; WHEREAS, the Boards of Directors of Colorado Company, Delaware Company, Parent (on its own behalf and as sole stockholder of Merger Sub) and Merger Sub have each approved and adopted this Agreement, the Merger and the other transactions contemplated hereby; WHEREAS, the holders of the requisite number of shares of Delaware Company Common Stock (as defined below) and Delaware Company Preferred Stock outstanding after the Reorganization shall, after the Reorganization, the Recapitalization and the execution hereof and prior to the Closing, by written consent, approve and adopt this Agreement, the Merger and the other transactions contemplated hereby; and WHEREAS, Parent, Merger Sub, Delaware Company and Colorado Company desire to make certain representations, warranties and covenants in connection with the Merger. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained herein, and intending to be legally bound hereby, the parties agree as follows: ARTICLE I DEFINITIONS 1.01. Definitions.As used in this Agreement, the following terms shall have the meanings set forth or referenced below: “Accredited Investor” shall have the meaning assigned to such term in Regulation D promulgated under the Securities Act. “Affiliate” means, with respect to any Person, any other Person controlling, controlled by or under common control with such Person.For purposes of this definition and this Agreement, the term “control” (and correlative terms) means the power, whether by contract, equity ownership or otherwise, to direct the policies or management of a Person. 2 “Aggregate Common Shares” means, with respect to a Common Securityholder, the aggregate of such Common Securityholder’s shares of Delaware Company Common Stock and Net Option Shares. “AggregateFractional Share Consideration” means the aggregate amount of consideration payable pursuant to Section2.13(a)(i). “Aggregate Whole Shares” means the aggregate number of each Securityholder’s Whole Shares. “Aggregate Whole Net Option Shares” means the aggregate number of each Optionholder’s whole Net Option Shares. “Agreement” has the meaning set forth in the Preamble. “Applicable Laws” means all laws, statutes, constitutions, rules, regulations, principles of common law, resolutions, codes, ordinances, requirements, judgments, orders, decrees, injunctions, and writs of any Governmental Entity which has, or Colorado Company or Delaware Company believes is reasonably likely to have, jurisdiction over either Colorado Company, Delaware Company or any of the Subsidiaries or the businesses, operations or assets of Colorado Company, Delaware Company or any of the Subsidiaries, as they may be in effect on or prior to the Closing. “Applicable Percentage” means, with respect to each Indemnifying Securityholder, a percentage equivalent of a fraction, the numerator of which is the aggregate number of whole Outstanding Shares and whole Net Option Shares held by such Securityholder and the denominator of which is the aggregate number of all whole Outstanding Shares and whole Net Option Shares. “Arbitrating Accountant” has the meaning set forth in Section2.14(e). “Backlog” means expected revenue committed under signed customer Contracts but not yet recognized as revenue under GAAP. “Certificate” means a certificate representing Outstanding Common Shares. “Certificate of Merger” has the meaning set forth in Section2.03. “Charter Documents” has the meaning set forth in Section3.01(c). “Chinese Company” means BoldTech Systems (Hangzhou), Ltd., a China wholly-owned foreign enterprise. “Claim Notice” has the meaning set forth in Section9.04(a). “Closing” has the meaning set forth in Section2.03. 3 “Closing Cash Consideration” means the (i)Total Cash Consideration less (ii)Escrowed Cash and less (iii)the Aggregate Fractional Share Consideration “Closing Cash Consideration Per Share” means the Closing Cash Consideration divided by the sum of (i)the number of Aggregate Whole Shares and (ii)the number of Aggregate Whole Net Option Shares. “Closing Date” has the meaning set forth in Section2.03. “Closing Date Dispute Notice” has the meaning set forth in Section2.14(b). “Closing Date Statement” has the meaning set forth in Section2.14(b). “Closing Stock Consideration” means the Total Stock Consideration less the Escrowed Stock. “Closing Stock Consideration Per Share” means the Closing Stock Consideration divided by the sum of (i)the number of Aggregate Whole Shares and (ii)the number of Aggregate Whole Net Option Shares. “Closing Stock Consideration Value” means the product of the Closing Stock Consideration multiplied by the Parent Stock Per Share Price. “Code” means the United States Internal Revenue Code of 1986, as amended; provided that all references to the Code, U.S. Treasury regulations or other governmental pronouncements shall be deemed to include references to any applicable successor regulations or amending pronouncement. “Colorado Company” shall have the meaning set forth in the Preamble. “Colorado Company Common Stock” means the common stock of Colorado Company, no par value. “Colorado Company Preferred Stock” means the preferred stock of Colorado Company, no par value. “Commercially Reasonable Efforts” means the commercially reasonable efforts that a prudent person desirous of achieving a result and having an incentive to and interest in achieving such result would use in similar circumstances to achieve that result as expeditiously as reasonably possible. “CommonSecurityholders” means, collectively, the Common Stockholders and the Optionholders. “Common Stockholders” has the meaning set forth in Section3.02(a)(iii). “Company” means Colorado Company for all periods prior to the Reorganization and Delaware Company for all periods after the Reorganization. 4 “Company Benefit Plans” has the meaning set forth in Section3.16(a). “Company Charter Documents” has the meaning set forth in Section3.01(b). “Company Common Stock” means Colorado Company Common Stock for all periods prior to the Reorganization and Delaware Company Common Stock for all periods after the Reorganization. “Company Disclosure Schedule” has the meaning set forth in ARTICLE III. “Company Material Adverse Effect” means any event, circumstance, condition, development or occurrence causing, resulting in or having (or with the passage of time likely to cause, result in or have) a material adverse effect on the business or financial condition of Company or any of the Subsidiaries, taken as a whole; provided, however, that in no event shall any of the following be deemed to constitute or be taken into account in determining a Company Material Adverse Effect:any event, circumstance, change or effect that results from (i) changes affecting the economy or industry generally, (ii) the public announcement or pending nature of this Agreement and the transactions contemplated hereunder, or (iii) Company’s compliance with the terms of this Agreement. “Company Stock Plan” has the meaning set forth in Section3.02(b). “Confidential Information” has the meaning set forth in Section3.10(h). “Confidentiality and Intellectual Property Assignment Agreement” means the Confidentiality and Intellectual Property Assignment Agreement in the form attached as ExhibitG. “Consents” means all consents and approvals of third parties or Governmental Entities, in each case that are necessary to consummate the transactions contemplated hereby. “Continuing Employees” has the meaning set forth in Section6.10. “Continuing Independent Contractors” has the meaning set forth in Section6.10. “Contract” means any written, oral or other agreement, contract, subcontract, settlement agreement, lease, binding understanding, instrument, note, option, warranty, purchase order, license, sublicense, insurance policy, benefit plan or legally binding commitment or undertaking of any nature to which Company or any of the Subsidiaries is a party or by which Company or any of the Subsidiaries, or any of their properties or assets, is bound. “Contractor Services Agreement” has means the Contractor Services Agreement to be entered into by and between Parent and each of the Continuing Independent Contractors, in the form attached as ExhibitH. “Creditable Foreign Taxes” has the meaning set forth in Section6.08(g). 5 “Damages” means any and all claims, demands, suits, proceedings, judgments, losses, charges, Taxes, penalties and fees, costs and expenses (including reasonable attorneys’ fees and expenses) sustained, suffered or incurred by an Indemnified Party in connection with, or related to, any matter which is the subject to the indemnification provisions hereof, subject to the limitations on indemnification set forth in Sections 9.02 and 9.03; provided that “Damages” shall not include (i) any incidental, consequential, indirect, special or punitive damages, (ii) any amount for which reimbursement is received by Parent, Merger Sub, the Ultimate Surviving Corporation, Colorado Company, Delaware Company or an Indemnifying Securityholder, as the case may be, pursuant to insurance policies or third-party payments by virtue of indemnification or subrogation received by such party which the Parent, Representative and the Principals shall use their Commercially Reasonable Efforts to pursue, and (iii) shall be determined net of any tax benefit actually realized by the Indemnified Party as a result of the claim. “Delaware Company” shall have the meaning set forth in the Preamble. “Delaware Company Common Stock” means, after the Reorganization, the common stock of Delaware Company, no par value. “Delaware Company Preferred Stock” means, after the Reorganization, the preferred stock of Delaware Company, no par value. “DGCL” means the General Corporation Law of the State of Delaware. “Dissenting Shares” has the meaning set forth in Section2.11(b). “Effective Date” has the meaning set forth in Section2.03. “Effective Time” has the meaning set forth in Section2.03. “Employee Benefit Plan” means (i) any nonqualified deferred compensation or retirement plan or arrangement that is an Employee Pension Benefit Plan, (ii) any qualified defined contribution retirement plan or arrangement that is an Employee Pension Benefit Plan, (iii) any qualified defined benefit retirement plan or arrangement that is an Employee Pension Benefit Plan (including any Multiemployer Plan), (iv) any Employee Welfare Benefit Plan or fringe benefit plan or program, (v) any profit sharing, bonus, stock option, stock purchase, consulting, employment, severance or incentive plan, agreement or arrangement or (vi) any plan, agreement or arrangement providing benefits related to clubs, vacation, childcare, parenting, sabbatical or sick leave that is sponsored, maintained or contributed to by Company or any ERISA Affiliate for the benefit of the employees, former employees, independent contractors or agents of Company or any ERISA Affiliate or has been so sponsored, maintained or contributed to at any time prior to the Closing Date. “Employee Pension Benefit Plan” has the meaning set forth in Section 3(2) of ERISA. “Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1) of ERISA. “Environmental Law” means any Applicable Law relating or pertaining to the public health and safety or the environment or otherwise governing the generation, use, handling, 6 collection, treatment, storage, transportation, recovery, recycling, removal, discharge or disposal of Hazardous Materials, including (i) the Solid Waste Disposal Act, 42 U.S.C. 6901 et seq., as amended, (ii) the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., as amended, (iii) the Clean Water Act, 33 U.S.C. § 1251 et seq., as amended, (iv) the Clean Air Act, 42 U.S.C. § 7401 et seq., as amended, (v) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., as amended, (vi) the Emergency Planning and Community Right To Know Act, 15 U.S.C. § 2601 et seq., as amended, and (vii) the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., as amended. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “ERISA Affiliate” means any subsidiary or other entity that would be considered a single employer with Company or a subsidiary within the meaning of Section 414 of the Code. “Escrow Account” has the meaning set forth in the Escrow Agreement. “Escrow Agent” means JPMorgan Chase Bank, N.A. “Escrow Agreement” means the Escrow Agreement to be entered into among Parent, the Representative and the Escrow Agent, in the form attached hereto as ExhibitE, with such modifications as may be reasonably acceptable to Parent and the Representative, as requested by the Escrow Agent. “Escrow Distribution” means the amount of any distribution out of the Escrow Account to the Indemnifying Securityholders. “Escrowed Cash” means $1,873,800. “Escrowed Consideration” means the Escrowed Cash and the Escrowed Stock. “Escrowed Consideration Value” means the Escrowed Cash plus the product of (a) the Escrowed Stock multiplied by (b) the Parent Stock Per Share Price. “Escrowed Stock” means that number of shares of Parent Common Stock equal to the quotient of $1,249,200 divided by the Parent Stock Per Share Price, rounded to the nearest whole share. “Estimated Closing Date Balance Sheet” has the meaning set forth in Section2.14(a). “Estimated Net Working Capital” has the meaning set forth in Section2.14(a). “Estimated Statement” has the meaning set forth in Section2.14(a). “Exchange Act” means the Securities Exchange Act of 1934. “Fiduciary” has the meaning set forth in Section 3(21) of ERISA. “Filing Date” has the meaning set forth in Section6.03(a). 7 “Financial Statements” has the meaning set forth in
